Citation Nr: 9914354	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to an increased rating for tinea versicolor 
and acne vulgaris, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from October 1991 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted service connection for tinea 
versicolor and acne vulgaris, and assigned a 10 percent 
evaluation from October 29, 1995, the date following the 
veteran's discharge from service.  The July 1996 rating 
decision also denied service connection for an abnormal 
heartbeat and murmur.  An April 1998 supplemental statement 
of the case characterized the issue as service connection for 
a heart condition and hypertension.  

The issue of entitlement to service connection for a 
cardiovascular disorder is the subject of the remand portion 
of this decision.  


FINDINGS OF FACT

1.  With respect to the increased rating issue, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's tinea versicolor and acne vulgaris are 
manifested by constant itching, but ulceration or crusting 
and systemic or nervous manifestations are not shown, and the 
skin condition is not exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for tinea versicolor 
and acne vulgaris have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations.  The Board is satisfied that all 
available relevant evidence that may be obtained has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a May 1996 VA dermatology examination reflects 
that the veteran complained of pruritus and unsightly 
lesions.  On examination the veteran had tinea versicolor and 
acne vulgaris of the chest, neck, back, and upper arms.  
There were scaly plaques, papules, and pustules.  The 
diagnosis was tinea versicolor and acne vulgaris.  

The report of a January 1998 VA dermatology examination 
reflects that the veteran's treatment included Lotrimin cream 
and Selsun solution, with improvement but without complete 
clearing.  He was symptomatic with pruritus.  Examination 
revealed multiple hyperpigmented scaling papules and plaques 
covering 80 percent of the chest, back, upper arms, and neck.  
There was no ulceration and mild exfoliation.  There was no 
crusting.  There were no associated systemic or nervous 
manifestations.  There was discoloration of the skin only, 
with no disfigurement, and there were no disfiguring scars.  
The diagnosis included tinea versicolor of the chest, back, 
neck, and arm.  

The veteran's service-connected tinea versicolor and acne 
vulgaris have been evaluated by analogy to eczema under 
Diagnostic Code 7806.  Diagnostic Code 7806 provides that 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent evaluation is 
warranted.  With exudation or itching that is constant, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, a 50 percent 
evaluation is warranted.  

The record reflects that at the time of both examinations the 
veteran was experiencing pruritus, i.e., itching.  The record 
does not indicate that his condition ever completely cleared, 
and with consideration that itching was shown at the time of 
both examinations, the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
symptoms more nearly approximate the criteria for a 30 
percent evaluation under Diagnostic Code 7806.  In resolving 
all doubt in the veteran's behalf, a 30 percent evaluation is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

However, the evidence does not indicate that there is 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestation, or that the skin condition is 
exceptionally repugnant.  Rather, the competent medical 
evidence indicates that there is no ulceration or crusting, 
and that there are no associated systemic or nervous 
manifestations.  Further, there is no disfigurement or 
disfiguring scars.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
granted herein.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating of 30 percent for tinea versicolor and 
acne vulgaris is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

The report of an April 1996 VA cardiology examination 
reflects the assessment of abnormal heart exam.  The report 
of an April 1996 VA examination reflects diagnoses including 
borderline blood pressure and history of cardiac arrhythmia.  
The report of a January 1998 VA cardiology examination 
reflects diagnoses, including history of hypertension, with 
slight elevation of diastolic blood pressure noted on 
examination.  During the January 1998 examination the veteran 
indicated that he had received treatment by a private 
physician.  The record does not indicate that these treatment 
records have been obtained.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any 
cardiovascular disability since service.  
With any necessary authorization, the RO 
should contact any identified health care 
providers and request copies of records 
relating to treatment of any 
cardiovascular disability.  

2.  The RO should arrange for a VA 
cardiovascular examination by a board 
certified specialist, if available, to 
determine the etiology of any identified 
cardiovascular disability.  All indicated 
tests should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner prior to the examination.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has any 
cardiovascular disorder.  The examiner is 
also requested to offer an opinion as to 
whether or not any currently manifested 
cardiovascular disorder, if identified, 
was initially manifested during the 
veteran's active service or within one 
year of his discharge from active service 
in October 1995.  A complete rationale 
should be provided for any opinion 
offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for a cardiovascular 
disorder.  A supplemental statement of 
the case should be issued to the veteran 
and his representative, and the 
appropriate opportunity for response 
provided.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


